UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7085


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

VASILIOS DOURDOUMIS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Rebecca Beach Smith, District Judge. (2:11-cr-00055-RBS-DEM-1)


Submitted: February 26, 2019                                      Decided: March 1, 2019


Before KING, THACKER, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vasilios Dourdoumis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Vasilios Dourdoumis appeals the district court’s order denying relief on his

18 U.S.C. § 3582(c)(2) (2012) motion for reduction of sentence. “We review a district

court’s decision to reduce a sentence under § 3582(c)(2) for abuse of discretion and its

ruling as to the scope of its legal authority under § 3582(c)(2) de novo.” United States v.

Muldrow, 844 F.3d 434, 437 (4th Cir. 2016). We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

United States v. Dourdoumis, No. 2:11-cr-00055-RBS-DEM-1 (E.D. Va. Aug. 16, 2018).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            2